Exhibit 10.05


SUBORDINATION AGREEMENT
 
THIS SUBORDINATION AGREEMENT (the “Agreement”) made this 20th day of July, 2012,
by and between Silver Bullet Property Holdings SDN BHD (the “First Secured
Party”) and KP-Rahr Venture III, LLC (the “Second Secured Party”).  The First
Secured Party and the Second Secured Party are herein each a “Party” and
collectively, the “Parties.”
 
WHEREAS, on November 19, 2010, Blacksands Petroleum, Inc. (the “Borrower”)
entered into a loan agreement with First Secured Party for a promissory note
totaling $1,500,000 (the “Note”);
 
WHEREAS, on September 27, 2011, the Borrower entered into an allonge to the Note
(the “Allonge”) issued by the Borrower to the First Secured Party, which Allonge
amended the maturity date of the Note and the First Secured Party loaned the
Borrower an additional $1,000,000;
 
WHEREAS, on April 9, 2012, the Borrower entered into an second allonge to the
Note (the “Second Allonge”) issued by the Borrower to the First Secured Party,
which Allonge amended the maturity date of the Note and the First Secured Party
loaned the Borrow an additional $500,000;
 
WHEREAS, in connection with the Allonge, the Borrower and First Secured Party
entered into a security agreement, dated September 27, 2011, as security for the
repayment of the Note, the Borrower granted the First Secured Party a first
priority lien on the Borrower’s oil and gas rights and/or oil and gas mineral
leases in the Apclark Field, more particularly described T-4N, Block 31, TNPRR
Co. Survey, Borden County, Texas (the “Collateral”);
 
WHEREAS, the Borrower and Second Secured Party intend to enter into a series of
transactions (the “Transaction”) whereby the Collateral will be contributed to
Blacksands-APClark, LLC, a wholly-owned subsidiary of the Borrower (the
“Subsidiary”) and the Second Secured Party will contribute $7,600,000 to the
Subsidiary (the “Capital Contribution”);
 
WHEREAS, the Second Secured Party has agreed to enter into the Transaction and
make the Capital Contribution only upon the condition that it receive a first
priority security interest in the Collateral until such time as the Capital
Contribution and a 12% per annum preferred return (the "Second Secured Party
Contribution”) are paid, and the First Secured Party has agreed to subordinate
to the Second Secured Party until the Second Secured Party Contribution is
repaid in full;
 
NOW, THEREFORE, for Ten Dollars ($10.00) and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree and covenant to the following:


1.           Any and all liens of the First Secured Party on the Collateral
shall be and the sane are now expressly subordinated and made subject and
subsequent to the liens of the Second Secured Party with respect to the
Collateral.  Additionally, any and all claims of the First Secured Party against
the Borrower or Subsidiary, now or hereafter existing, are, and shall be at all
times, subject and subordinate to any and all claims which the Second Secured
Party may have against the Borrower or Subsidiary, arising from or related to
the Transaction or otherwise, for the Second Secured Party Contribution. The
First Secured Party hereby agrees to execute, acknowledge and deliver to the
Second Secured Party such instruments as necessary to effectuate the purpose of
this subordination.
 

SUBORDINATION AGREEMENT (Page 1 of 8)  SILVER BULLET – KP-RAHR

 
 
 

--------------------------------------------------------------------------------

 


2.           The First Secured Party agrees not to commence or threaten to
commence any action or proceeding, sue upon, or to collect, or to receive
payment of the principal or interest of any claim or claims now or hereafter
existing which such First Secured Party may hold against the Borrower or
Subsidiary, and not to sell, assign, transfer, pledge, hypothecate, or encumber
such claim or claims except subject expressly to this Agreement, and not to
enforce or apply any security now or hereafter existing therefor, nor to file or
join in any petition to commence any proceeding under the Bankruptcy Code, nor
to take any lien or security on any of the Borrower or Subsidiary’s property,
real or personal, until ninety-one (91) days following the date all claims of
Second Secured Party against the Borrower or Subsidiary have been indefeasibly
satisfied in full.


3.           In case of any assignment for the benefit of the First Secured
Party by the Borrower or Subsidiary or in case any proceedings under the
Bankruptcy Code are instituted by or against the Borrower or Subsidiary, or in
case of the appointment of any receiver for the Borrower or Subsidiary’s
business or assets, or in case of any dissolution or winding up of the affairs
of the Borrower or Subsidiary, the Borrower, Subsidiary and any assignee,
trustee in Bankruptcy, receiver, debtor in possession or other person or persons
in charge are hereby directed to pay to the Second Secured Party the full amount
of the Second Secured Party Contribution before making any payment of principal
or interest to the First Secured Party.


4.           In the event that any payment or any cash or noncash distribution
is made to the First Secured Party in violation of the terms of this Agreement,
the First Secured Party shall receive same in trust for the benefit of the
Second Secured Party together with such endorsements or documents as may be
necessary to effectively negotiate or transfer same to the Second Secured Party.


5.           Until the Second Secured Party Contribution shall be paid in full,
no gift or loan shall be made by the Borrower or Subsidiary to the First Secured
Party.


6.           For violation of this Agreement, the First Secured Party shall be
liable for all loss and damage sustained by Second Secured Party by reason of
such breach (including reasonable attorney’s fees and costs of enforcement), and
upon any such violation the Second Secured Party may, at its option, accelerate
the maturity of any of its existing or future claims against the Borrower or
Subsidiary.


7.           This Agreement shall be binding upon the heirs, successors and
assigns of the First Secured Party, the Borrower, the Subsidiary and the Second
Secured Party.  This Agreement and any existing or future claim of the Second
Secured Party against the Borrower or Subsidiary may be assigned by the Second
Secured Party, in whole or in part, without notice to the First Secured Party or
the Borrower or Subsidiary.
 

SUBORDINATION AGREEMENT (Page 2 of 8)  SILVER BULLET – KP-RAHR

 
 
 

--------------------------------------------------------------------------------

 
 
8.           Any agreement, notice, request, instruction or other communication
to be given hereunder by any Party to another must be in writing and
(a) delivered personally (such delivered notice to be effective on the date it
is delivered), (b) mailed by certified mail, postage prepaid (such mailed notice
to be effective three (3) business days after the date it is mailed),
(c) deposited with a reputable overnight courier service (such couriered notice
to be effective one (1) business day after the date it is sent by courier) or
(d) sent by electronically confirmed facsimile or email transmission (such
facsimile or email transmission notice to be effective on the date that
confirmation of such facsimile or email transmission is received), with a
confirmation sent by way of one of the above methods, as follows:


IF TO FIRST SECURED PARTY:
 

     
ATTN:
 
TELE:
 
FAX:
 

 
IF TO SECOND SECURED PARTY:
 
KP-Rahr Venture III, LLC
940 Gemini, Suite 200
Houston, Texas 77058
ATTN:
Michael Keener
TELE:
281-218-6245
FAX:
888-388-4898

 
with a copy to:
 
The Strong Firm P.C.
10003 Woodloch Forest Drive, Suite 210
The Woodlands, Texas 77380
ATTN:
Bret L. Strong
TELE:
281-367-1222
FAX:
281-210-1361

 

SUBORDINATION AGREEMENT (Page 3 of 8)  SILVER BULLET – KP-RAHR

 
 
 

--------------------------------------------------------------------------------

 


Any Party may designate in a writing to any other Party any other address or
facsimile number to which, and any other Person to whom or which, a copy of any
such notice, request, instruction or other communication should be sent.


9.             This Agreement contains the entire agreement between the Parties
to this Agreement with respect to the subject matter of this Agreement and
supersedes each course of conduct previously pursued, accepted or acquiesced in,
and each written or oral agreement and representation previously made, by the
Parties to this Agreement with respect to the subject matter of this Agreement.


10.           This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns. Neither Party
may assign either this Agreement or any of its rights, interests, or obligations
hereunder without the prior written approval of the other Party, which approval
shall not be unreasonably withheld.


11.           This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.  This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties.  No party hereto shall raise the
use of Electronic Delivery to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.


12.           This Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Texas without giving effect to any choice
or conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas.


13.           Except as otherwise set forth herein, no provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed by the Parties. No waiver by any party of any default or
breach by another party of any representation, warranty, covenant or condition
contained in this Agreement shall be deemed to be a waiver of any subsequent
default or breach by such party of the same or any other representation,
warranty, covenant or condition. No act, delay, omission or course of dealing on
the part of any party in exercising any right, power or remedy under this
Agreement or at law or in equity shall operate as a waiver thereof or otherwise
prejudice any of such party’s rights, powers and remedies. All remedies, whether
at law or in equity, shall be cumulative and the election of any one or more
shall not constitute a waiver of the right to pursue other available remedies.
 

SUBORDINATION AGREEMENT (Page 4 of 8)  SILVER BULLET – KP-RAHR

 
 
 

--------------------------------------------------------------------------------

 


14.           In the event that any term, provision, covenant or restriction of
this Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


15.           The Parties have participated jointly in the negotiating and
drafting of this Agreement. In the event ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring either Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local or foreign statute or
law should be deemed also to refer to all rules and regulations promulgated
thereunder, unless the contexts requires otherwise. The word “including” shall
mean including, without limitation. If the date specified in this Agreement for
giving any notice or taking any action is not a business day (or if the period
during which any notices required to be given or any action taken expires on a
date which is not a business day) then the date for giving such notice or taking
such action (and the expiration date for such period during which notice is
required to be given or action taken) shall be the next day which is a business
day.




[SIGNATURES ON THE PAGES THAT FOLLOW]


 

 

SUBORDINATION AGREEMENT (Page 5 of 8)  SILVER BULLET – KP-RAHR

 
 
 

--------------------------------------------------------------------------------

 
 
[SILVER BULLET PROPERTY HOLDINGS SIGNATURE PAGE]


IN WITNESS WHEREOF, the Parties hereto have caused this Subordination Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.




FIRST SECURED PARTY:


SILVER BULLET PROPERTY HOLDINGS SDN BHD




By: /s/ David Dawes                         
Name: David Dawes
Title: Director



SECOND SECURED PARTY:


KP-RAHR VENTURE III, LLC


[SIGNATURE ON PAGE 7]
 
 

 

SUBORDINATION AGREEMENT (Page 6 of 8)  SILVER BULLET – KP-RAHR

 
 
 

--------------------------------------------------------------------------------

 
 
[KP-RAHR VENTURE III SIGNATURE PAGE]


IN WITNESS WHEREOF, the Parties hereto have caused this Subordination Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.




FIRST SECURED PARTY:


SILVER BULLET PROPERTY HOLDINGS SDN BHD




[SIGNATURE ON PAGE 6]




SECOND SECURED PARTY:


KP-RAHR VENTURE III, LLC




By: /s/ Michael R. Keener                          
Name: Michael R. Keener
Title:  Manager
 
 
 

SUBORDINATION AGREEMENT (Page 7 of 8)  SILVER BULLET – KP-RAHR

 
 
 

--------------------------------------------------------------------------------

 
 
Acceptance of Subordination Agreement by Borrower
 
The undersigned being the Borrower named in the foregoing Subordination
Agreement, hereby accepts and consents thereto and agrees to be bound by all the
provisions thereof and to recognize all priorities and other rights granted
thereby to KP-Rahr Venture III, LLC and Silver Bullet Property Holdings SDN BHD,
their respective successors and assigns, and to perform in accordance therewith.




Dated: July __, 2012
 

  BLACKSANDS PETROLEUM, INC.            
By:
/s/ David DeMarco       Name: David DeMarco       Title:   Chief Executive
Officer  


  APCLARK, LLC            
By:
/s/ David DeMarco       Name: David DeMarco       Title:   Chief Executive
Officer  

 
 

SUBORDINATION AGREEMENT (Page 8 of 8)  SILVER BULLET – KP-RAHR

 

--------------------------------------------------------------------------------

           